UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6358



DAVID HALL CRUM,

                                            Plaintiff - Appellant,

          versus

ATTORNEY GENERAL OF THE UNITED STATES; JOHN
ASHCROFT, Attorney General of the United
States; BUREAU OF PRISONS, The Director;
HARLEY G. LAPPIN, Director of the Bureau of
Prisons,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.  Joseph Robert Goodwin,
District Judge. (5:04-cv-0983)


Submitted: June 22, 2006                      Decided: June 30, 2006


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


David Hall Crum, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          David Hall Crum appeals from the district court’s order

adopting the magistrate judge’s recommendation and denying his

motion for a preliminary injunction and from the magistrate judge’s

order consolidating his two 28 U.S.C. § 2241 (2000) petitions.

Because Crum fails to satisfy the four-factor balancing test

established   by    this   court    in   Blackwelder    Furniture   Co.   of

Statesville, Inc. v. Seilig Mfg. Co., 550 F.2d 189 (4th Cir. 1977),

we affirm the district court’s order denying the motion for a

preliminary injunction.      Turning to Crum’s appeal of the order

consolidating his two § 2241 petitions, this court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan
Corp., 337 U.S. 541 (1949).        The consolidation order Crum seeks to

appeal is neither a final order nor an appealable interlocutory or

collateral order.    Accordingly, we affirm the denial of the motion

for a preliminary injunction and dismiss for lack of jurisdiction
the appeal of the consolidation order.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                       AFFIRMED IN PART AND
                                                          DISMISSED IN PART




                                    - 2 -